DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on April 19th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 5-7, and 10 were amended; claims 3-4, 8-9, and 11 were cancelled; and claims 12-15 were added. Claims 1-2, 5-7, 10, and 12-15 are currently pending.
Reasons for Allowance
Claims 1-2, 5-7, 10, and 12-15 are allowed. The following is an examiner' s statement of reasons for allowance:
Claim 1 has been amended to include the features of former allowable claim 4. The reasons for allowance of former claim 4 were indicated in the previous Office Action.
Claim 5 has been rewritten in independent form including all of the limitations of the base claim. The reasons for allowance of claim 5 were indicated in the previous Office Action.
Claim 6 has been rewritten in independent form including all of the limitations of the base claim. The reasons for allowance of claim 6 were indicated in the previous Office Action.
Claim 7 has been rewritten in independent form including all of the limitations of the base claim. The reasons for allowance of claim 7 were indicated in the previous Office Action.
Claim 10 has been rewritten in independent form including all of the limitations of the base claim. The reasons for allowance of claim 10 were indicated in the previous Office Action.
Claims 2 and 12-15 are dependent from the allowable claims, thus they are allowable.
The claim amendment has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/VU A VU/Primary Examiner, Art Unit 2828